[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-13944                  FEBRUARY 7, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                  D. C. Docket No. 05-00024-CR-3-LAC-004

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                     versus

BENJY NEIL ALLUMS,

                                                     Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (February 7, 2006)

Before CARNES, BARKETT and PRYOR, Circuit Judges

PER CURIAM:

     Patrick L. Jackson, appointed counsel for Benjy Neil Allums, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Allums’s conviction and sentence are AFFIRMED.




                                          2